Citation Nr: 1329861	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  10-23 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased (compensable) rating for chronic nummular eczema.

2.  Entitlement to service connection for a gastrointestinal disorder as secondary to exposure to chemical agent.

3.  Entitlement to service connection for a bilateral eye disorder (claimed as bilateral eye condition to include claim for nerve agent exposure, glaucoma, cataracts, and color blindness) as secondary to exposure to chemical agent.

4.  Entitlement to service connection for joint pain as secondary to exposure to chemical agent.

5.  Entitlement to service connection for headaches as secondary to exposure to chemical agent.

6.  Entitlement to service connection for tremors as secondary to exposure to chemical agent.

7.  Entitlement to service connection for circulation problems as secondary to exposure to chemical agent.

8.  Entitlement to service connection for an acquired psychiatric disorder as secondary to exposure to chemical agent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to March 1962.

This appeal to the Board of Veterans' Appeals  (Board) arose from a February 2010 rating decision in which the RO denied an increased (compensable) rating for chronic nummular eczema and also denied service connection for a bilateral eye disorder, residuals of exposure to a chemical agent, joint pain, headaches, tremors, circulation problems, and an acquired psychiatric disorder.  In April 2010, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

In August 2013, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

The Board notes that both the May 2010 SOC and a more recent supplemental statement of the case (SSOC) dated in January 2012 referred to an issue of "entitlement to service connection for exposure to chemical agent."  While the May 2010 SOC referred to this issue in a broad sense as any residual for exposure to chemical agent, the January 2012 SSOC narrowed this issue to encompass the Veteran's claim for service connection for a gastrointestinal disorder secondary to exposure to chemical agent.  As all of the service connection claims in this case are claimed to be secondary to exposure to chemical agent, the Board has recharacterized the issue as noted above.  

Also, both the May 2010 SOC and January 2012 SSOC referred to the bilateral eye issue as "entitlement to service connection for bilateral pseudophakia."  While this diagnosis was given in an October 2009 VA eye examination, a subsequent October 2010 VA examination found a diagnosis of pigmentary dispersion syndrome.  As such, the Board has recharacterized the issue as noted above.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that some of the documents in the Virtual VA paperless claims file, i.e., some VA treatment records dated from April 2009 to October 2011, are relevant to the issues on appeal and are not duplicative of the evidence in the paper claims file.  However, such evidence was considered by the RO in the January 2012 SSOC.

The Board's decision on the claims for a higher rating for chronic nummular eczema and service connection for a gastrointestinal disorder, a bilateral eye disorder, joint pain, headaches, tremors, and circulation problems is set forth below.  The remaining claim for service connection for an acquired psychiatric disorder is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the March 2009 claim for increase, the Veteran's skin disability has not affected the head, face or neck; does not cause scars; has involved less than 5 percent of the entire body and less than 5 percent of exposed areas affected; and does not require systemic therapy.

3.  The schedular criteria are adequate to rate the skin disability under consideration at points pertinent to this appeal.

4.  Although the Veteran has complained of a gastrointestinal disorder, pertinent medical evidence indicates that the Veteran does not have a diagnosed gastrointestinal disability.

5.  A bilateral eye disorder was not shown in service or for many years thereafter, and competent medical opinion on the question of etiology of current bilateral eye disorder weighs against the claim.

6.  Although the Veteran has complained of joint pain, pertinent medical evidence indicates that the Veteran does not have a disability manifested by joint pain.

7.  Although the Veteran has complained of headaches, pertinent medical evidence indicates that the Veteran does not have a disability manifested by headaches.

8.  Although the Veteran has complained of tremors, pertinent medical evidence indicates that the Veteran does not have a disability manifested by tremors.

9.  Although the Veteran has complained of circulation problems, pertinent medical evidence indicates that the Veteran does not have a disability manifested by circulation problems.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for chronic nummular eczema are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102  , 3.159, 3.321, 4.7, 4.31m 4.118, Diagnostic Code 7806 (2012).

2.  The criteria for service connection for an eating disorder, to include as due to exposure to chemical agent, are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

3.  The criteria for service connection for a bilateral eye disorder (claimed as bilateral eye condition to include claim for nerve agent exposure, glaucoma, cataracts, and color blindness), to include as due to exposure to chemical agent, are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

4.  The criteria for service connection for a disability manifested by joint pain, to include as due to exposure to chemical agent, are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

5.  The criteria for service connection for a disability manifested by headaches, to include as due to exposure to chemical agent, are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

6.  The criteria for service connection for a disability manifested by tremors, to include as due to exposure to chemical agent, are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

7.  The criteria for service connection for a disability manifested by circulation problems, to include as due to exposure to chemical agent, are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102  , 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353  -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

June 2009, August 2009, September 2009, and December 2009 pre-rating letters notified the Veteran as to what information and evidence was needed to satisfy the elements of his claims for increased rating and service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Further, the letters specifically informed the Veteran to submit any evidence in his possession pertinent to the claims (consistent with Pelegrini and the version of 38 C.F.R. § 3.159  then in effect).  These letters meet the Pelegrini and Dingess/Hartman content of notice requirements (as applicable), as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as the Veteran's wife, and Veteran's representative, on his behalf.  The Board finds that no additional RO action on this claim, prior to appellate consideration is required. 

Additionally, VA provided the Veteran with VA examinations in July 2009, October 2009, October 2010, November 2010, and March 2011 with respect to the claimed disorders.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  An additional opinion was also obtained in August 2011.  These medical examinations and opinions are adequate, as the opinions are based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claims decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Increased Rating Issue

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510  (2007).  The following analysis is therefore undertaken with the possibility that "staged rating"(assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted. 

Historically, the RO granted service connection for chronic nummular eczema in an October 1996 rating decision, and assigned an initial, noncompensable rating under the provisions of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806, effective April 29, 1996.  The Veteran filed the current claim for increased rating in March 2009. 

In July 2009, the Veteran underwent a VA examination for the skin.  During this examination the Veteran complained of a painful rash in the ankle and calf areas.  The pain was described as being a 3 out of 10 in severity.  The rash was generally pruritic and occasionally had been infected in the past.  There was no infection at the time of the examination.  He scratched the areas so they were excoriated with occasional bleeding.  The Veteran reported that his skin problems were better in the summer and worse in the winter.  The Veteran reported that he was currently receiving treatment for his skin disorder through VA.  He was taking Fluocinonide with moderately good relief.  He had no problems with medication.  The Veteran worked part time at a liquor store.  He had no difficulties doing chores, shopping, exercising, traveling, eating, bathing, taking a shower, dressing, grooming himself or going to the toilet.  He did not play sports and was prevented from swimming due to the rash.  

On physical examination the examiner noted a raised reddish area with areas of obvious excoriation where the Veteran had been scratching on the left leg, medial ankle/calf area.  On the right ankle distal calf area, there was also a mildly reddened area with no excoriation.  Both of these were a total of 2 percent of the body surface area.  The impression was chronic nummular eczema, bilateral ankle/calf areas, 2 percent body surface area.  

In March 2011, the Veteran underwent a second VA examination for the skin, which included a claims file review.  On physical examination the Veteran had multiple nummular lesions, approximately 1.5 centimeters in diameter, with dry scaling skin, skin of lower extremities with mild dryness and venous stasis changes and lower extremity.  There was no scarring or disfigurement, acne or choloracne, scarring alopecia, alopecia areata, hyperhidrosis, or head, face, or neck disfigurement.  It was noted that no exposed areas of the body were affected and less than 5 percent of the entire body was affected.  The Veteran continued to work part-time at a liquor store, which he reportedly owned.  

VA treatment records dated through December 2011 also show treatment for the Veteran's skin disorder.  Specifically, a May 2009 VA treatment record shows complaints of an itchy rash in the left medial ankle.  At that time the Veteran indicated that steroid creams had helped in the past, but that he was not currently using any creams.  

Under the criteria of DC 7806, dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable rating.  Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; of requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12- month period warrants a 10 percent rating.  Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  Dermatitis or eczema warrants a 60 percent rating if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period. 38 C.F.R. § 4.118, DC 7806.  Additionally, dermatitis can alternatively be rated as disfigurement of the head, face or neck (DC 7800), scars (DC's 7801-7805), or dermatitis (DC 7806), depending upon the predominant disability. 38 C.F.R. § 4.118, DC 7806.

The Board notes that service connection had been established for chronic nummular eczema.  None of the evidence of record indicates that he has eczema of the head, face or neck.  As such, consideration of the rating criteria based on disfigurement of the head, face or neck (DC 7800) is not warranted.  Additionally, none of the medical evidence indicates that the Veteran has scars from his eczema, such that consideration of diagnostic codes for scars (DC's 7801-7805) is also not warranted.  As such, the Veteran's chronic nummular eczema will be considered under the criteria for DC 7806 as for dermatitis or eczema.

Under the criteria of DC 7806, a compensable rating for dermatitis is only warranted when the skin disability covers at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12- month period.  Higher ratings require that the skin disability cover even greater areas of the body or more frequent treatment. 

The Veteran's skin disability does not cover 5 percent or more of the entire body; or 5 percent or more of exposed areas.  The July 2009 VA examiner found, at most, reddish areas in the bilateral ankles/calf areas, affecting only 2 percent of the total body area and that the total exposed area was less than 5 percent.  The March 2011 VA examiner similarly found multiple nummular lesions, approximately 1.5 centimeters in diameter, with dry scaling skin of the lower extremities with mild dryness and venous stasis changes of the lower extremity affecting less than 5 percent of the total body area.  Additionally, in May 2009, the Veteran himself reported that he had steroid creams that had helped in the past, but that he was not currently using any creams.  There is no indication that the Veteran receives medication or treatment, including systemic therapy such as corticosteroids or other immunosuppressive drugs, for his skin disability. 

Considering the pertinent facts in light of the above, the Board finds that at no point has the Veteran's skin disability warranted a compensable disability rating. At no time during the appeal period did the Veteran's skin disability affect at least 5 percent or more of his total body area or total exposed area.  Additionally, the Veteran does not receive systemic therapy such as corticosteroids or other immunosuppressive drugs.  As such, a compensable disability rating is not warranted on any basis. 

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms, or matters within his personal knowledge. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, the Veteran has complained of a skin disorder affecting his body.  However, the Veteran has not endorsed any symptomatology that would warrant a compensable rating under any applicable diagnostic code.  

For all the foregoing reasons, the Board finds that there is no basis for assignment of a compensable, schedular disability rating under any potentially applicable rating criteria, a finding consistent with the RO's assignment of a noncompensable rating for the Veteran's skin disability.  See 38 C.F.R. § 4.31  (providing that the rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the schedule does not provide for such a rating and the requirements for a compensable rating are not met). 

Additionally, the Board finds that there is no showing that, at any point pertinent to the March 2009 claim for increase, the Veteran's service-connected skin disability has reflected so exceptional or so unusual a picture as to render inadequate the schedular criteria for rating the disability and to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)  (cited in the May 2010 SOC).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as 'governing norms.' Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1)  governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

The Board finds that schedular criteria are adequate to rate the Veteran's disability at all times pertinent to this appeal.  As noted, VA's rating schedule provides various, alternative means for evaluating skin disability, to include on the basis of current manifestations, as well as the size, location, and features of scars.  Unfortunately, as explained above, the disability under consideration simply does not meet the criteria for a compensable rating under any potentially applicable rating criteria.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1)  is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that the Veteran has been assigned the maximum schedular rating available and that there is no circumstance under which a higher rating, to include on an extra-schedular basis, is warranted.  As such, there is no basis for staged rating of the disability, pursuant to Hart (cited above), and the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a compensable rating for the Veteran's skin disability; that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56   (1990).

III. Service Connection Issues

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143   (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1131; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a)  is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a)  and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181   (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Board observes that the Veteran has implied that his claimed disorders are the result of in- service exposure to chemical agent while stationed in Utah.  In this regard, the Board acknowledges that his service treatment records confirm that he was exposed to a "V agent" or "CW agent" in July 1959.  

1. Residuals of exposure to chemical agent to include a gastrointestinal disorder, Joint pain, headaches, tremors, and circulation problems

As above, the Board acknowledges that the Veteran was exposed to a chemical agent in July 1959.  The Board also acknowledges that the Veteran is service connected for a skin disorder which began less than one year after the Veteran's July 1959 exposure to a chemical agent.  As the Veteran is already service connected for a skin disorder, which may or may not be a residual of his in-service exposure to a chemical agent, the Board will not discuss whether the Veteran's skin disorder is a residual of his chemical agent exposure.  Also, the Veteran's claim for service connection for a bilateral eye disorder as secondary to exposure to chemical agent will be addressed separately.  

In a March 2009 claim, the Veteran indicated that he was exposed to a dangerous nerve agent during service and that he was claiming joint pain, headaches, tremors, and circulation problems, related to such exposure.  Subsequently, in July 2009 correspondence the Veteran also indicated that he suffered from a gastrointestinal disorder secondary to his in-service exposure to a chemical agent.    

Service treatment records are negative for a gastrointestinal disorder, joint pain, headaches, tremors, and/or circulation problems.  Significantly, the Veteran's January 1962 separation examination shows a normal "abdomen and viscera," "genito-urinary system," "upper extremities," "lower extremities," and "vascular system."  Also, in the Veteran's January 1962 report of medical history the Veteran specifically denied "stomach, liver or intestinal trouble," "arthritis or rheumatism," "bone, joint, or other deformity," "frequent or severe headache," and "neuritis." 

The earliest evidence of the Veteran's claimed gastrointestinal disorder, joint pain, headaches, tremors, and/or circulation problems are the March and July 2009 claims noted above.  The Veteran was afforded a VA examination in November 2010.  With regard to the claimed tremors, the Veteran reported that he experienced tremors in both hands right after eating and he  felt that the tremors were not affected by anything else.  He did not report difficulties with gripping, grasping, or fine manipulation with his hands.  The Veteran denied seizures, LOC (loss of consciousness), memory loss, or dysesthesias or weakness.  On neurological examination the Veteran had normal strength of both the upper and lower extremities, normal sensation to soft and sharp touch overall, and normal DTRs (deep tendon reflexes) of both the upper and lower extremities.  

With regard to the claimed joint pain, the Veteran denied any aches or pains in his joints.  He also denied swelling in his joints.  With regard to headaches, he stated that he did experience headaches but that these headaches were the type of headaches that most people experienced.  He reported that immediately following the July 1959 in-service exposure to a nerve agent, he experienced headaches with reading but that those seemed to clear up after one year.  There is no mention in the November 2010 VA examination report of any circulation problems and examination of the heart showed regular rhythm, normal S1 and S2 with no S3 or S4 as well as no murmur, rub, or click.  The examination report does note the Veteran's history of a myocardial infarction in December 2008 as well as a current diagnosis of chronic obstructive pulmonary disease (COPD).  

With regard to the claimed gastrointestinal disorder, at the time of the November 2010 VA examination, the Veteran reported that whenever he eats a meal during the day he "goes to his head."  He immediately becomes irritable, crabby, and tired.  This is an immediate reaction and will last a couple of hours.  Because of this, he stated that he only ate one meal in the evening right before bed.  However, he stated that on Sundays he eats at 5:00 or 6:00 pm.  He also reported that he was able to go to restaurants in the evening with his wife.  He reported that he periodically tried to eat during the day to test himself.  He reported that his condition had gotten worse since his heart attack in December 2008.  

The Veteran denied nausea, vomiting, abdominal pain, diarrhea, constipation, bloody or black stools.  On physical examination of the abdomen there were normal bowel sounds, no masses, guarding or tenderness/rigidity.

Upon review of the claims file and with regard to the claimed eating disorder, the examiner indicated that there was no diagnosis because, although there were symptoms, there was no current clinical objective evidence of diagnosable disease or pathology.  The examiner opined that the claimed disorder was not caused by or the result of exposure to nerve agent in the left eye.  The examiner wrote that a review of the record showed exposure of a chemical agent to the left eye causing miosis which was consistent with acute acetylcholine toxicity.  However, the Veteran had an otherwise normal examination at the hospital.  There was no evidence of bradycardia, lacrimation, salivation, bronchorrhea, bronchospasm, urination, defecation, gastric emesis or diarrhea.  There was also no evidence of diaphoresis.  There was no reported weakness, respiratory insufficiency, diminished deep tendon reflexes or neck flexion within 96 hours of exposure.  There was no reported neuropathy of a stocking glove type appearance.  The acetylcholinesterase in the hospital was normal.  RBC acetylcholinesterase activity provides a measure of the degree of toxicity.  The Veteran reported that he had RBC cholinesterase done monthly but did not report any intervention.  Acetylcholine inhibition or alteration of the pathway would not constitute the Veteran's reaction eating.  There is normal physiologic mechanism related to acetylcholine that would describe his emotional feelings of irritability, anger, being crabby, or tired after eating.  The examiner wrote that, at the time of exposure, the Veteran only had localized symptoms to his left eye.  Therefore, the examiner wrote that it would not be expected for the Veteran to have any long-term sequel as a result of this exposure except for possibly in the left eye.  

VA treatment records dated through December 2011 and private treatment records dated through January 2009 also show similar complaints with regard to a gastrointestinal disorder.  However, these records are negative for complaints of joint pain, headaches, tremors, and/or circulation problems.  

Here, review of the medical evidence of record indicates that the Veteran does not have, and has not at any point pertinent to this appeal had, a diagnosed disability manifested by  gastrointestinal disorder, joint pain, headaches, tremors, and circulation problems.  With regard to joint pain and headaches, the Veteran specifically denied such during the November 2010 VA examination.  With regard to tremors and circulation problems, the medical evidence of record is completely silent for a disability manifested by tremors or circulation problems.  Finally, with regard to the eating disorder, the November 2010 VA examiner opined that the Veteran does not have a diagnosis of a gastrointestinal disorder and, even if he did, there was no indication that the Veteran's eating problems are in any way related to his in-service exposure to a chemical agent.   

The Board observes that the Veteran has complained of a gastrointestinal disorder, joint pain, headaches, tremors, as well as circulation problems and asserted that this is related to his in-service exposure to a chemical agent.  As a layperson, the Veteran is competent, as a layperson, to report that about which he has personal knowledge-to include his own symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465, 470   (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, none of the medical evidence of record reflects a diagnosis of a current gastrointestinal disorder or a disorder manifested by joint pain, headaches, tremors, and/or circulation problems -much less, disorders to have had their onset during military service-and neither the Veteran nor his representative have presented or identified any such evidence or opinion. 

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the Veteran and his representative; however, such  evidence provides no basis for allowance of the claim.  As indicated above, this claim turns on the fundamental medical matter of current disability-here, one requiring a medical diagnosis-a  matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.303.  Thus, where, as here, competent evidence does not establish the existence of the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.  In the instant case, the claim for service connection for residuals of exposure to chemical agent to include a gastrointestinal disorder, joint pain, headaches, tremors, as well as circulation problems, must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met with regard to any of these claims. 

Furthermore, the Board finds that VA is not required to obtain any further medical examination and/or opinion as to whether the Veteran has any current disability manifested by a gastrointestinal disorder, joint pain, headaches, tremors, and circulation problems that is medically related to the Veteran's service.  As noted above, the Veteran was afforded a VA examination in November 2010.  During this examination, the Veteran specifically denied joint pain and/or a headache disorder and the examiner thoroughly discussed the Veteran's complaints of an eating disorder and opined that the Veteran did not meet the criteria for a diagnosis of an eating disorder.  As discussed above, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  See 38 U.S.C.A. § 5103A(a); 3.159(c)(4); see also McLendon, 20 Vet. App. at 83.  

While the November 2010 VA examiner did not specifically state whether the Veteran had disorders manifested by joint, pain, headaches, tremors, and/or circulation problems, as discussed above, the Veteran does not assert any diagnosis and/or treatment for joint pain, headaches, tremors, or circulation problems during service, and post-service medical evidence is silent for these diagnoses of these claimed disabilities.  Furthermore, the Veteran had normal musculoskeletal, neurological, and cardiovascular examinations in November 2010.  Thus, because the first essential criterion for a grant of service connection - evidence of a current disability upon which to predicate a grant of service connection - has not been met, the current record does not reflect even a prima facie claim for service connection for the claimed disabilities.  Under these circumstances, VA has no obligation to obtain any medical opinion commenting upon the existence and etiology of the Veteran's claimed disabilities manifested by joint pain, headaches, tremors, and circulation problems.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F. 3d. 1381, 1384  (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

For all the foregoing reasons, the Board finds that the claim for service connection residuals of exposure to a chemical agent must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

2. Bilateral eye disorder (claimed as bilateral eye condition to include claim for nerve agent exposure, glaucoma, cataracts, and color blindness)

Here, the Veteran claims that he is entitled to service connection for a bilateral eye disorder to include a claim for nerve agent exposure, glaucoma, cataracts, and color blindness.  He claims that while he had 20/20 vision bilaterally during his December 1958 enlistment examination, at separation examination in January 1962 he had 20/20 vision in the right eye and 20/40 vision in the left eye.  He attributes the difference in visual acuity between the two eyes to the fact that his in-service exposure to a chemical agent was targeted at his left eye rather than his right eye.  

Service treatment records confirm 20/20 vision bilaterally during the Veteran's December 1958 enlistment examination.  As above, service treatment records show that the Veteran was exposed to a chemical agent in July 1959.  Significantly, the day following this exposure the Veteran complained of blurriness in the left eye.  The Veteran was seen for headaches and vision complaints with an impression of beginning myopia in February 1961.  A subsequent March 1961 record shows an impression of refraction.  The Veteran's January 1962 separation examination shows 20/20 vision in the right eye and 20/40 vision in the left eye.  

Post-military medical records show that the Veteran sought treatment for decreased vision in the left eye and pain in the left temporal area in October 2003.  The private physician noted that the decreased vision the Veteran had been experiencing in the left eye was more pronounced because of the posterior subcapsular cataract in the left eye which was progressing more rapidly than the nuclear cataract in the right eye.  The Veteran underwent right eye cataract surgery in February 2004 and underwent left eye cataract surgery in February 2006.  

The Veteran submitted a claim for service connection for a bilateral eye disorder in August 2009 and he was afforded a VA eye examination in October 2009.  During the October 2009 VA examination the Veteran told the examiner that the incident of chemical exposure in July 1959 involved a piece of test paper containing nerve gas VX breaking loose and becoming lodged into his left eye.  The Veteran reported experiencing a miosis of that eye within minutes of the exposure but that there were no known consequences at that time. 

On physical examination the examiner noted unaided distance visual acuity of 20/25 in the right eye and 20/400 in the left eye.  Unaided near visual acuity was 20/250 in the right eye and 20/30 in the left eye.  Subjective refraction in the right eye was -0.25 -0.25 axis 42, with that he saw 20/30.  In the left eye the refraction was -2.50 and with that he saw 20/30 +2/5.  Upon further examination the examiner indicated that the best assessment for the Veteran was that he had pseudophakia in each eye and that these cataracts were extracted in the late 1960s.  This was, reportedly, abnormal.  The examiner indicated that this was early for cataracts and it was possible that the cataracts were related to the Veteran's in-service VX exposure; however, being unfamiliar with the side effects of this particular nerve agent, the examiner did some research and noted that, according to the Center for Disease Control, there are no known long-term effects from VX exposure as, excessive exposure to VX usually ends in death.  The examiner noted that it was interesting to note that the Veteran's best corrected visual acuity in the left eye was 20/30 +2/5 and that this was the same eye that was exposed to the testing paper that was contaminated with VX during service.  

The Veteran was afforded an additional VA eye examination in October 2010 with the same examiner that saw the Veteran in October 2009.  The Veteran reminded the examiner that he had cataracts removed in 2005 and he also noted a color deficiency that especially affected the left eye.  

On physical examination the examiner noted unaided distance visual acuity in the right eye of 20/25 and in the left eye of 20/200.  Unaided near visual acuity in the right eye was 20/100 and the left eye was 20/30.  The examiner wrote that the best assessment for the Veteran was pigmentary dispersion syndrome in the left eye, much, much greater than the right.  The Veteran also had pseudophakia in both eyes.  The examiner noted a history of nerve gas VX exposure and noted that the V agents are persistent agents as most patients exposed to them die.  The agents interfere with acetylcholine transmissions.  The only known eye related problem after exposure is conjunctivitis.  Given those basic facts, the examiner concluded that the problems with the Veteran's eyes are probably not related to the VX exposure.  

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral eye disability.  

Initially, the Board notes that with respect to the evidence showing that the Veteran's in-service vision defect was due to refractive error or amblyopia, under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  The Board points out refractive error of the eyes due to such eye disorders as myopia, presbyopia, and astigmatism are not a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364   (1992).  

While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711  (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), the October 2009/2010 VA examiner opined that none of the Veteran's current eye disorders are related to the in-service chemical agent exposure.  In short, the evidence does not reflect aggravation or even a definite diagnosis pertaining to refractive error or amblyopia.  Because refractive error and amblyopia are excluded from the definition of a disease for which service connection may be granted, the statutory provision of 38 U.S.C.A. § 5107(b)  regarding reasonable doubt is not for application.  As a matter of law, the claim for service connection for a bilateral eye disorder, to the extent claimed as refractive error or amblyopia, must be denied.

The Board similarly finds that service connection is not warranted for any other right eye condition.  Here, the Board acknowledges the July 1959 service treatment record showing that the Veteran was exposed to a chemical agent in the left eye.  However, subsequent service treatment records reflect that the left eye blurriness subsided and do not reflect a residual disorder.  Essentially, the Board finds that there is no medical evidence of a bilateral eye disorder in service (for which service connection may be granted), and no medical evidence demonstrating that the Veteran's current eye problems are related to his military service.  

The only evidence linking the Veteran's current visual problems to his military service are the Veteran's own assertions.  The Board does not question the Veteran's sincerity in his belief that service connection is warranted for a bilateral eye disorder.  While he is certainly competent to relate events in service and after service, and to describe the extent of any current symptomatology, there is no evidence that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to link the claimed eye condition to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board recognizes that the October 2010 VA examiner stated that the Veteran's disability was "probably" not related to service, rather than offering an opinion as to whether it was "at least as likely as not."  However, viewing the evidence of record in its totality, the Board finds that the Veteran was not prejudiced by the use of the word "probably."  The examiner went on to state that the only known eye related problem after exposure to V agents is conjunctivitis.  The record reflects that the Veteran has not been diagnosed with this condition.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a bilateral eye disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.


ORDER

A compensable rating for chronic nummular eczema, is denied.

Service connection for a gastrointestinal disorder, to include as due to exposure to chemical agent, is denied.  

Service connection for a bilateral eye disorder (claimed as bilateral eye condition to include claim for nerve agent exposure, glaucoma, cataracts, and color blindness), to include as due to exposure to chemical agent, is denied.  

Service connection for joint pain, to include as due to exposure to chemical agent,  is denied.

Service connection for headaches, to include as due to exposure to chemical agent,  is denied.

Service connection for tremors, to include as due to exposure to chemical agent,  is denied.

Service connection for circulation problems, to include as due to exposure to chemical agent,  is denied.


REMAND

With regard to the Veteran's claimed acquired psychiatric disorder, the Veteran was afforded a VA psychiatric examination in October 2010.  The VA examiner diagnosed the Veteran with depressive disorder, not otherwise specified.  The examiner also opined that the Veteran's depressive disorder was unrelated to his military service as the Veteran reported an onset of depressive symptoms two years earlier following his myocardial infarction in late 2008.  

A review of the claims file shows that the Veteran's service-connected skin disorder and his psychiatric problems may be related.  Significantly, an April 1960 service treatment record shows that the Veteran was very nervous about his skin condition and it was noted that psychiatric care might be indicated.  Also, throughout the appeal the Veteran seems to link his skin problems with his eating problems (arguably a symptom of his psychiatric problems).  Significantly, during the November 2010 VA examination the Veteran stated that there were really only two issues in his case, an eating disorder and a rash.  

Unfortunately, the October 2010 VA examiner failed to opine whether the Veteran's depressive disorder is secondary to or aggravated by the Veteran's service-connected chronic nummular eczema.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record does not include adequate medical opinion evidence to resolve the claim for service connection for a psychiatric disorder on the merits.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo another VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well  result in a denial of the reopened claim .38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining further medical opinion in this matter, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should undertake appropriate action to obtain all outstanding, pertinent records.  

As for VA records, the claims file reflects that the Veteran receives ongoing VA care from the VA Medical Center (VAMC) in Minneapolis; however, as the last VA treatment record associated with the claims file is dated in December 2011 and the claim is being remanded for additional, more recent records from this facility may exist at the time the claim is ready to be returned to the Board.  VA medical records not in the claims file are considered part of the record on appeal as they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must attempt to obtain more recent treatment notes.

The Board further finds that additional notification action in connection with the claim on appeal is warranted. 

The Veteran has been awarded service connection for chronic nummular eczema.  It now appears that the Veteran may be asserting that his acquired psychiatric disorder is secondary to his service-connected skin disorder.  

Notice requirements under the Veterans Claims Assistance Act of 2000 (VCAA) essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183   (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

The Veteran has asserted that his acquired psychiatric disorder may be secondary to his service-connected skin disorder.  While an August 2009 and September 2009 VCAA letters advised the Veteran of the information and evidence necessary to substantiate claims for service connection for an acquired psychiatric disorder on a direct basis, the Veteran was not advised of the information and evidence necessary to substantiate a claim for secondary service connection.  

Hence, the RO should, through VCAA-compliant notice, give the appellant another opportunity to provide evidence or information in support of the claims on appeal. The RO's notice letter should explain what information and evidence is needed to substantiate the claim for secondary service connection, pursuant to 38 C.F.R. § 3.310  (as revised in October 2006).  The RO should also explain the respective responsibilities of VA and the appellant in obtaining additional evidence.  The RO should advise the Veteran that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year VCAA notice period).  The RO should also ensure that its notice to the Veteran meets the requirements of the decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-particularly as regards disability ratings and effective dates. 

After providing the appropriate notice, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's readjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO should obtain all outstanding records of mental health evaluation and/or treatment of the Veteran  from the Minneapolis VAMC, particularly records dated  from December 2011 to the present.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran a VCAA-compliant letter requesting that he provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

The RO should explain how to establish entitlement to service connection for an acquired psychiatric disorder, as secondary to service-connected chronic nummular eczema on a secondary basis.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician, at a VA medical facility. 

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should clearly identify any current acquired psychiatric disorder.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (1) was incurred or aggravated during or as a result of active service, or (2) was caused or is aggravated by the Veteran's service-connected chronic nummular eczema.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation. 

The examiner should specifically discuss the April 1960 service treatment record wherein the Veteran was reportedly extremely nervous regarding his skin disorder and indicating that psychiatric care might be indicated.

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claims) and legal authority. 

9.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108   (1996); Booth v. Brown, 8 Vet. App. 109   (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B  , 7112 (West Supp. 2012). 




______________________________________________
B. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


